DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendments
The Amendment filed January 28, 2021 has been entered. Claims 1-15 remain pending in the application with claims 1, 5, 7, 9, 10 are amended, and claims 11-15 newly added. Applicant’s amendments to the drawing objection and claims have overcome 112(b) rejection previously set forth in the Non-Final Office Action mailed November 3, 2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20180132699) in view of Fan (US 20150351610).
Regarding Claim 1, Inoue discloses, an endoscope (10) locking method, comprising: a sampling step of acquiring an electric signal indicating coordinate information of a manipulation portion and converting the electric signal into an X coordinate and a Y coordinate of the manipulation portion (paragraph 0024, “control unit 32 electrically connected to a joystick 21, generates a driving signal used to drive the driving mechanism 31 and transmits the generated driving signal to the driving mechanism 31”, paragraph 0046, “an operation output (a voltage value or a current value) changes continuously in accordance with the amount of tilting of the joystick 21”), and sampling according to a set sampling frequency; a locking determination step of setting a locking condition based on change in coordinates of the manipulation portion (paragraph 0046 “an operation output (a voltage value or a current value) changes continuously in accordance with the amount of tilting of the joystick 21, an operation output value when the joystick 21 is tilted by a predetermined amount may be set as a threshold value”), and sending out a locking signal when a sampled X coordinate and Y coordinate of the manipulation portion meet a set change in coordinates of the manipulation portion; and a locking step of locking an endoscope according to the locking signal (Fig.4, paragraphs 0042-0046, “the control unit 32 determines whether an output Vout from the joystick 21 exceeds a predetermined threshold value. When the determination result is No, the process proceeds to a process of Step S11 (locking), the interested position is maintained”).
However, Inoue does not teach an unlocking step of unlocking the locked endoscope and restoring a front end of the endoscope to an initially natural state.
Fan teaches an unlocking step of unlocking the locked endoscope and restoring a front end of the endoscope to an initially natural state ([0004] and [0008] when the flexible tube 203 is pulled out of the body of the person to be operated, it is necessary to release the locked state to put the rotating dial 205 in a free state such that when the bending part 202 abuts on an inner face portion of the body organ, the bending part 202 in the bent state return to a straight state).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inoue to have an unlocking step of unlocking the locked endoscope and restoring a front end of the endoscope to an initially natural state as taught by Fan in order to provide prevention of injuring the inner face of the body organ ([0004]-[0005] of Fan). The modified device of Inoue in view of Fan will hereinafter be referred to as the modified device of Inoue and Fan.
Regarding claim 2, the modified device of Inoue and Fan teach the claimed invention as discussed above concerning claim 1, and Inoue teaches (paragraph 0046, “in a case of a constitution in which an operation output is constant irrespective of the amount of tilting of the joystick 21, a threshold value may be set to the duration of a state in which the operation output is ON, preventing from entering the resetting state (locking) of the interested position, preventing from entering resetting state from the unintentional touching to the joystick 21 by the user or the like).
Regarding Claim 3, the modified device of Inoue and Fan teach the claimed invention as discussed above concerning claim 2, and Inoue teaches wherein, in the fixed-point locking mode, timing is started when it is determined that previous and subsequent X coordinates and Y coordinates are substantially equal, and the locking signal is sent out when timing reaches or exceeds a set value (paragraphs 0045-0049, “in a case of a constitution in which an operation output is constant irrespective of the amount of tilting of the joystick 21, a threshold value may be set to the duration of a state in which the operation output is ON, preventing from entering the resetting state of the interested position preventing from entering resetting state from the unintentional touching to the joystick 21 by the user or the like”, “a case in which a state in which the output Vout is zero continues for a predetermined length (for example, two seconds) may be used.”).
Regarding claim 4, the modified device of Inoue and Fan teach the claimed invention as discussed above concerning claim 3, and Inoue teaches wherein, a timer is reset when it is determined that previous and subsequent X coordinates and Y coordinates are unequal (Fig.4, paragraphs 0045-0049, “the control unit 32 determines whether the output Vout (operation output of joystick) satisfies a predetermined termination condition. As an exemplary example of the termination condition, for example, a case in which a state in which the output Vout is zero continues for a predetermined length (for example, two seconds) may be used. When the determination result is No, update/resetting interested position”).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20180132699) in view of Fan (US 20150351610) and in further view of Suzuki et al. (US 5658238).
Regarding Claim 5, the modified device of Inoue and Fan teach the claimed invention as discussed above concerning claim 1, but does not teach wherein the unlocking step comprising starting determining whether a locking state is released when the sampled X coordinate and Y coordinate are in a median after locking is completed, wherein in the process of determination, an unlocking signal is sent out if the sampled X coordinate or Y coordinate deviates from the median again. 
Suzuki et al. teach the endoscope locking method, comprising an unlocking step of starting determining whether a locking state is released when the sampled X coordinate and Y coordinate are in a median after locking is completed, wherein in the (col.1, lns.56-col.2, lns.3, “In case the curvature portion is required to remain curved, in a living body inspection, the "joy stick 33 having no neutral return" which will not move even if the hand is separated from the operating lever will be desirable. However, when the insertable section is to be inserted into such narrow tube cavity, the "joy stick 33 of the type having the neutral return" in which the curvature portion can be quickly straightened (unlocked)”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified device of Inoue and Fan to have wherein the unlocking step comprising starting determining whether a locking state is released when the sampled X coordinate and Y coordinate are in a median after locking is completed, wherein in the process of determination, an unlocking signal is sent out if the sampled X coordinate or Y coordinate deviates from the median again as taught by Suzuki et al. in order to prevent a body wall and the like from being wounded or injured (col.2, Ins.4-25 of Suzuki et al.). The modified device of Inoue in view of Fan and in further view of Suzuki et al. will hereinafter be referred to as the modified device of Inoue, Fan and Suzuki et al.
Regarding Claim 6, the modified device of Inoue, Fan and Suzuki et al. teach the claimed invention as discussed above concerning claim 5, and Suzuki et al. teach wherein, in the determination that whether the locking state is released, the unlocking signal is sent out when the sampled X coordinate or Y coordinate reaches or exceeds a set proportion of a maximum value thereof (Figs.86-87, col.43, lns.43-col.44, lns.32, Joystick 608 is operated by value of potentiometer 614. In case the value is above a predetermined value, the process will proceed to SI8 and the lever driving motor 615 will be rotated by the predetermined value. In case the value of the potentiometer 614 is below a predetermined value, for example below 30 degrees in the curvature angle, the lever driving motor 615 will be rotated to the center position (operating lever 609 of the joy stick 608 will in the center)).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20180132699) in view of Fan and in further view of McCoy (US 5114402).
Regarding Claim 9, the modified device of Inoue and Fan teach the claimed invention as discussed above concerning claim 1, but does not teach wherein an unlocking step comprising sending out an unlocking signal when temperatures of parts in the endoscope exceed a set temperature after locking; or sending out the unlocking signal when a tensile force value of a traction mechanism in the endoscope exceeds a set tensile force value. 
McCoy teaches the endoscope locking method comprising an unlocking step of sending out an unlocking signal when temperatures of parts in the endoscope exceed a set temperature after locking; or sending out the unlocking signal when a tensile force value of a traction mechanism in the endoscope exceeds a set tensile force value (col.5, lns.43-65, “When a memory element is heated to its predetermined transitional temperature (i.e., a predetermined temperature above body temperature) the memory element 20 moves to assume its preset shape”. The memory element is a part of bending portion of a distal end). 
the modified device of Inoue and Fan to have wherein an unlocking step comprising sending out an unlocking signal when temperatures of parts in the endoscope exceed a set temperature after locking; or sending out the unlocking signal when a tensile force value of a traction mechanism in the endoscope exceeds a set tensile force value as taught by McCoy in order to have an automatic returnable to an initial shape without manual manipulation by an operator (col.2, Ins.8-24 of McCoy).
Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 11-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 11, Inoue discloses an endoscope locking method of a sampling step of acquiring an electric signal indicating coordinate information of a manipulation portion and converting the electric signal into an X coordinate and a Y coordinate of the manipulation portion, and sampling according to a set sampling frequency; a locking determination step of setting a locking condition based on change in

Claims 12 and 13 are dependent of Claim 11, and Claims 14 and 15 are dependent of Claim 13.
Claims 7, 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	 The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding Claim 7, Inoue discloses an endoscope locking method of recording sampled x-y coordinates to lock the endoscope, but fails to teach a following locking mode of recording a sampled X coordinate and Y coordinate, and when the manipulation portion is reset, using the set sampled x-y coordinate as an origin, and sending gout the locking signal to lock the endoscope in the origin of coordinates.
	Claim 8 is dependent of Claim 7. 
	Regarding Claim 10, Inoue fails to teach an endoscope locking method of recording sampled x-y coordinates to lock the endoscope, but fails to teach a following locking mode of recording a sampled X coordinate and Y coordinate, and when the manipulation portion is reset, using the set sampled x-y coordinate as an origin, and . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
•    US 5874944    				Khoury
•    US 20080221592    			Kawai
Khoury (US 5874944) discloses a joystick interface 30 (FIG. 1) including circuitry, such as an A/D converter and an ASIC for controlling the A/D converter, for providing a digital signal representation of the joystick X-Y coordinates to a computer. Additionally, the joystick interface 30 includes circuitry to detect when the joystick output signal has been at a steady-state level of operation for a predetermined period of time and upon detection of that condition, the circuitry powers down at least some of the circuitry. (See col.3, Ins.17-37).
Kawai (US 20080221592) discloses a medical device comprising a controller including a servo controller that performs attitude control of the bending portion. A primary part of the endoscope apparatus 1 is constituted by: an operation command section 7 as operation section and designating section constituted using, for example, a joystick 7a; a setting value command section 8 as setting value inputting section constituted using a keyboard 8a; a controller 5 that outputs a driving command value signal for controlling the driving section 10b based on an operation command value signal from the operation command section 7, a setting value set by the setting .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG P HAM whose telephone number is (571)272-2191.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG HAM/Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795